Order entered November 12, 2013




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00608-CR

                                PHILLIP RAMIREZ, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 363rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F10-42390-W

                                            ORDER
         The Court REINSTATES the appeal.

         On August 13, 2013, we denied appellant’s second motion to extend time to file his brief

and ordered the trial court to make findings. We ADOPT the findings that: (1) appellant desires

to pursue the appeal; (2) appellant is not indigent and is represented by retained counsel William

Bratton; (3) Mr. Bratton’s explanation for the delay in filing appellant’s brief is that appellant

considered retaining different counsel, but ultimately continued with Mr. Bratton; and (4) Mr.

Bratton indicated he required thirty days from the September 13, 2013 hearing to file appellant’s

brief.

         We note that nearly sixty days have passed since the September 13, 2013 hearing, and

appellant’s brief has not yet been filed. Accordingly, we ORDER appellant to file his brief by
DECEMBER 12, 2013. No further extensions will be granted. If appellant’s brief is not filed

by the date specified, the Court will, without further notice, submit the appeal without briefs.

See TEX. R. APP. P. 38.8(b)(4).

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Tracy Holmes, Presiding Judge, 363rd Judicial District Court; William Bratton; and

the Dallas County District Attorney’s Office.


                                                   /s/     DAVID EVANS
                                                           JUSTICE